Felton, Chief Judge.
1. At the last appearance of this case, in this court all of the grounds of the amended motion for a new trial were considered and ruled on except grounds 11 and 12. These grounds deal with the question of refusing plaintiff’s counsel permission to argue to the jury -the question of the contention by the defendant that this was a “trumped-up” lawsuit and related questions. These assignments of error are controlled by the Supreme Court’s rulings in Waits v. Hardy, 214 Ga. 41 (102 S. E. 2d 690), and -are without merit. Having ruled on the other assignments of error this court is without jurisdiction at this, a different term, to- again review and pass on them. There was no -contention by the plaintiff in error that this court erred in any of its rulings on the first appearance or that the -assignments of error and rulings were not elaborated on.
*765Decided November 24, 1958
Rehearing denied December 15, 1958.
G. Seals Aiken, Randall Evans, Jr., fo-r plaintiff in error.
A. Paid Cadenhead, Nall, Sterne, Miller, Cadenhead & Dennis, contra.
2. The Supreme Court having reversed the judgment of this court (Waits v. Hardy, 214 Ga. 495, 105 S. E. 2d 719), the judgment of reversal rendered by this -court is vacated, and the judgment 'of the trial court denying the amended motion for a new trial is affirmed.

Judgment affirmed.


Quillian and Nichols, JJ., concur.